Citation Nr: 0947835	
Decision Date: 12/17/09    Archive Date: 12/31/09

DOCKET NO.  94-42 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a rating in excess of 30 percent for residuals 
of a right thigh laceration involving muscle groups XIV and 
XV.  


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The Veteran served on active duty from April 1958 to 
August 1961.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an August 1993 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  In that rating decision, in pertinent part, the 
RO denied a rating in excess of 10 percent for residuals of a 
right thigh laceration, denied entitlement to a compensable 
rating for residuals of a left elbow injury, and granted 
a 10 percent rating for chronic left ankle strain effective 
from February 1993.  The Veteran filed a notice of 
disagreement with the denial of increased ratings for the 
right thigh and left elbow and disagreed with the effective 
date for the 10 percent rating for left ankle strain.  After 
the RO issued a statement of the case and the Veteran filed 
his substantive appeal, he testified before a hearing officer 
at a hearing officer at the RO in June 1994; a transcript of 
that hearing is of record.  The Board remanded the case in 
July 1997.  

While the case was in remand status, the RO in Cleveland, 
Ohio, in a rating decision dated in June 2003, granted an 
increased 30 percent rating for residuals of a right thigh 
laceration involving muscle groups XIV and XV with muscle 
weakness and hamstrings effective from February 2, 1993, 
granted an increased 20 percent rating for residuals of a 
left elbow injury, and denied entitlement to an effective 
date earlier than February 2, 1993, for the award of 
a 10 percent rating for a chronic left ankle strain.  The 
case was returned to the Board, and the Board remanded the 
case in May 2004 for compliance with the provisions of the 
Veterans Claims Assistance Act (VCAA) and additional 
development.  

In a rating decision dated in March 2006, the RO in Phoenix, 
Arizona, denied service connection for traumatic arthritis of 
the knees on the basis that new and material evidence had not 
been submitted to reopen the claim, which had been denied 
previously.  The Veteran disagreed, the RO issued a statement 
of the case, and the Veteran filed a substantive appeal.  In 
June 2007, he testified at a personal hearing before the 
undersigned Veterans Law Judge.  A transcript of that hearing 
is of record.  

In February 2008, the Board issued a decision in which it 
denied entitlement to a rating in excess of 30 percent for 
residuals of a right thigh laceration involving muscle groups 
XIV and XV and denied entitlement to an effective date 
earlier than February 2, 1993, for the award of a 10 percent 
rating for a chronic left ankle strain.  In addition, the 
Board determined that new and material evidence had been 
received to reopen a claim of entitlement to service 
connection for traumatic arthritis of the knees and remanded 
that service connection claim for additional development and 
adjudication on the merits.  The Board also remanded the 
issue of entitlement to a rating in excess of 20 percent for 
residuals of a left elbow injury.  The issues the Board 
remanded in February 2008 remain in remand status and are not 
currently before the Board.  

The Veteran appealed the matters as to right thigh and left 
ankle to the United States Court of Appeals for Veterans 
Claims (Court), but in a Joint Motion for an Order Partially 
Vacating and Remanding the Board Decision on Appeal (Joint 
Motion) the parties noted that the Veteran had elected not to 
pursue his appeal on the issue of entitlement to an effective 
date earlier than February 2, 1993, for the award of 
a 10 percent rating for left ankle strain.  In the Joint 
Motion, the parties requested remand to the Board regarding 
the issue of an increased rating for residuals of a right 
thigh laceration involving muscle groups XIV and XV.  In its 
Order dated in December 2008, the Court granted the Joint 
Motion and remanded the right thigh laceration increased 
rating claim to the Board and dismissed the earlier effective 
date claim.  

The issue of entitlement to a rating in excess of 30 percent 
for residuals of a right thigh laceration involving muscle 
group XIV and XV has been retuned to the Board and is 
REMANDED to the RO.  VA will notify the Veteran if further 
action is required.




REMAND

The issue before the Board is entitlement to a rating in 
excess of 30 percent for residuals of a right thigh 
laceration involving muscle groups XIV and XV.  During the 
course of the appeal, VA revised 38 C.F.R. § 4.55 pertaining 
to combinations of muscle ratings, effective June 3, 1997.  
The Court has remanded the claim for review of the increased 
rating claim based on consideration of the version of 
38 C.F.R. § 4.55 as existing prior to June 3, 1997, and the 
version of the regulation as it was revised effective 
June 3, 1997, a determination of the version most favorable 
to the Veteran, and a determination of its applicability to 
the claim.  

Prior to revision, 38 C.F.R. § 4.55 read in pertinent part:

The following principles as to combination of 
ratings of muscle injuries in the same anatomical 
segment, or of muscle injuries affecting the 
movements of a single joint, either alone or in 
combination or limitation of the arc of motion will 
govern the ratings:  (a)  Muscle injuries in the 
same anatomical region, i.e., ...(3) pelvic girdle 
and thigh ... will not be combined, but instead, the 
rating for the major group will be elevated from 
moderate to moderately severe, or from moderately 
severe to severe, according to the severity of the 
aggregate impairment of function of the extremity. 
... (g)  Muscle injury ratings will not be combined 
with peripheral nerve paralysis ratings for the 
same part, unless affecting entirely different 
functions.  

The regulation as revised, effective June 3, 1997, reads in 
pertinent part:  

(a)  A muscle injury rating will not be combined 
with a peripheral nerve paralysis rating of the 
same body part, unless the injuries affect entirely 
different functions. ... (e)  For compensable muscle 
group injuries which are in the same anatomical 
region but do not act on the same joint, the 
evaluation for the most severely injured muscle 
group will be increased by one level and used as 
the combined evaluation for the affected muscle 
groups.  

Review of the record shows that the most recent VA 
compensation and pension examination regarding the Veteran's 
residuals of a right thigh laceration involving muscle groups 
XIV and XV was in June 2003.  The Veteran's attorney has 
argued the Veteran should have a new examination prior to 
readjudication of the claim, and the Board agrees that a 
current examination would facilitate its decision.  In this 
regard, VA's statutory duty to assist the Veteran includes 
the duty to conduct a thorough and contemporaneous 
examination so that the evaluation of the claimed disability 
will be a fully informed one.  See Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); see also Snuffer v. Gober, 10 Vet. App. 
400 (1997).  The Board will request that the physician 
identify, to the extent possible, the muscles affected, the 
muscle group to which each affected muscle belongs, along 
with the associated functional impairment.  The physician 
will also be requested to identify whether the laceration 
residuals include any neurological impairment, and if so, to 
identify any associated functional impairment.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The AMC/RO should contact the 
Veteran and obtain the names, addresses 
and approximate dates of treatment for 
all medical care providers, VA and non-
VA, that treated him for residuals of 
laceration of the right thigh since 
August 2006.  After the Veteran has 
signed the appropriate releases, those 
records not already associated with the 
claims folder, should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect 
should be inserted in the file.  The 
Veteran and his attorney are to be 
notified of unsuccessful efforts in 
this regard, in order to allow the 
Veteran the opportunity to obtain and 
submit those records for VA review.  

2.  After the foregoing development has 
been accomplished to the extent possible, 
the Veteran should be scheduled for a VA 
examination by a physician to determine 
the current severity of his residuals of 
a laceration of the right thigh involving 
muscle groups XIV and XV.  Prior to any 
scheduled examination, the claims folder 
and a copy of this remand must be made 
available and reviewed by to the 
physician conducting the examination for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the examination 
report.  The examination must be 
conducted following the protocol in VA's 
Disability Examination Worksheet for 
Muscles and VA's Disability Examination 
for Peripheral Nerves.  

The physician is specifically requested 
to identify, to the extent possible, the 
muscles of the right thigh affected, the 
muscle group to which each affected 
muscle belongs, along with the associated 
functional impairment.  The physician is 
also requested to identify whether the 
laceration residuals include any 
neurological impairment, and if so, to 
identify any associated functional 
impairment.  

All appropriate tests, studies (to 
include X-rays and range of motion 
studies) and/or consultations should be 
accomplished (with all results made 
available to the requesting physician 
prior to the completion of his or her 
report), and all clinical findings 
related to the Veteran's residuals of 
laceration of the right thigh should be 
reported in detail.  

Adequate reasons and bases are to be 
provided for any opinion rendered.  

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims file.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations, including consideration 
of which version of 38 C.F.R. § 4.55 is 
more favorable to the Veteran.  If the 
benefit sought on appeal remains denied, 
the Veteran and his attorney should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  The case should 
be returned to the Board for appellate 
review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).


_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


